OPINION OF THE COURT
Per Curiam.
Antonio Duval, Jr. has submitted an affidavit dated April 24, 2002, wherein he tenders his resignation as an attorney and counselor-at-law (see 22 NYCRR 691.9). Mr. Duval was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department, on September 25, 1996.
*19Mr. Duval avers that his resignation is freely and voluntarily tendered, that he is not subject to coercion or duress, and that he is fully aware of the implications of its submission. The Grievance Committee for the Second and Eleventh Judicial Districts is currently investigating a complaint of professional misconduct against Mr. Duval alleging, inter alia, conversion of a client’s escrow funds.
Mr. Duval acknowledges his inability to defend himself against charges predicated upon the misconduct in question. He notes that his resignation is submitted subject to any application which may be made by the Grievance Committee for an order directing that he make restitution and reimburse the New York Lawyers’ Fund for Client Protection, pursuant to Judiciary Law § 90 (6-a). He acknowledges the continuing jurisdiction of this Court to make such an order. Mr. Duval further acknowledges his awareness that any order issued pursuant to Judiciary Law § 90 (6-a) could be entered as a civil judgment against him. He specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
Inasmuch as the proffered resignation comports with all appropriate Court rules and regulations, it is accepted. Effective immediately, Antonio Duval, Jr. is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law.
Prudenti, P.J., Ritter, Santucci, Altman and Schmidt, JJ., concur.
Ordered that the resignation of Antonio Duval, Jr. is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Antonio Duval, Jr. is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Antonio Duval, Jr. shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Antonio Duval, Jr. is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice *20in relation thereto, and (4) holding himself out in any way an attorney and counselor-at-law.